Citation Nr: 0918953	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-38 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for claw 
foot (pes cavus) (claimed as foot problems).  

2.  Entitlement to service connection for peripheral 
vestibular disorder (claimed as fainting/dizzy spells).

3.  Entitlement to service connection for edema (claimed as 
feet and leg swelling).

4.  Entitlement to service connection for osteoarthritis 
(claimed as arthritis of the hips, knees, back, feet and 
neck).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for chronic bronchitis.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1954 to March 1955.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified in support of these claims during 
hearings held before a Decision Review Officer at the RO in 
July 2007 and before the undersigned Acting Veterans Law 
Judge by video conference in April 2009.

In April 2009, for good cause shown, the Board granted the 
Veteran's motion to advance this case on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Below, the Board reopens the claim of entitlement to service 
connection for claw foot (pes cavus) (claimed as foot 
problems), then addresses it on its merits as well as the 
claims of entitlement to service connection for edema 
(claimed as feet and leg swelling), osteoarthritis (claimed 
as arthritis of the hips, knees, back, feet and neck), and 
headaches in the REMAND section of this decision, below, and 
REMANDS these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The Board last denied the Veteran's claim of entitlement 
to service connection for a bilateral foot disability in a 
decision dated June 1962.

2.  The evidence received since June 1962 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for claw foot (pes cavus) and raises a reasonable possibility 
of substantiating that claim.  

3.  The RO provided the Veteran adequate notice and 
assistance with regard to the claims being decided.     

4.  A disorder manifested by fainting and dizzy spells is not 
related to the Veteran's active service.

5.  Chronic bronchitis is not related to the Veteran's active 
service.  




CONCLUSIONS OF LAW

1.  The June 1962 decision, in which the Board denied the 
Veteran's claim of entitlement to service connection for a 
bilateral foot disorder, is final.  38 U.S.C. § 4004(b) 
(1958); 38 C.F.R. § 19.5 (1956).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for claw foot (pes 
cavus) (claimed as foot problems).  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  Peripheral vestibular disorder (claimed as fainting/dizzy 
spells) was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008). 

4.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality

The RO previously denied the Veteran's claim of entitlement 
to service connection for a bilateral foot disorder initially 
characterized as talipes cavus in rating decisions dated in 
May 1955 and January 1962.  The Board affirmed these 
decisions in May 1956 and June 1962.  The Board last denied 
the claim on the basis that the Veteran's bilateral foot 
abnormalities preexisted service but did not increase in 
severity therein.  In deciding the claim, the Board 
considered the Veteran's service treatment records and 
written statements, and a letter of a private physician.    

The Board notified the Veteran of the June 1962 decision  
When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).  The Veteran in this case did not file a motion for 
reconsideration of the Board's June 1962 decision.  The 
Board's June 1962 decision is thus final.  38 U.S.C. 
§ 4004(b) (1958); 38 C.F.R. § 19.5 (1956).

The Veteran attempted to reopen his claim for service 
connection for a bilateral foot disorder in September 2006.  
A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's June 1962 decision includes 
service treatment records, post-service VA and private 
treatment records, letters from private physicians, the 
Veteran's written statements and hearing testimony, and the 
representative's written statements.     

With the exception of some of the service treatment records 
and one letter from a private physician, which are duplicates 
of documents of record in June 1962, and some of the 
Veteran's written statements, which essentially restate 
assertions made prior to the Board's June 1962 decision, the 
Board finds this evidence new.  Such evidence was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence previously of 
record.  The Board also finds this evidence material.  Such 
evidence, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for claw foot and raises a reasonable possibility of 
substantiating that claim.  This evidence, specifically, the 
hearing testimony and written statements of the Veteran, who 
was in the process of undergoing medical training in service 
when he was discharged based on a bilateral foot disability, 
comprehensively and in non-medical and medical terms describe 
the nature and progression of the Veteran's bilateral foot 
symptoms prior to and during service such that his theory of 
in-service aggravation appears at least plausible, if not 
likely.  The absence of this type of evidence formed the 
basis of the Board's previous denial of the Veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for claw foot (pes cavus) (claimed as foot 
problems).  The Board may not, however, decide this claim on 
its merits because, as explained below, VA has not yet 
satisfied its duty to assist the Veteran in the development 
of this claim under the VCAA.

II.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letter dated October 2006, before initially 
deciding those claims in a rating decision dated April 2007.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the Veteran in 
April 2007, August 2007 and October 2007, also reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the 
Veteran's claims, informed the Veteran of the evidence 
necessary to support those claims, identified the type of 
evidence that would best do so, notified him of VA's duty to 
assist and indicated that it was developing his claims 
pursuant to that duty.  The RO also provided the Veteran all 
necessary information on disability ratings and effective 
dates.  In addition, the RO identified the evidence it had 
received in support of the Veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the Veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the Veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to 
these claims, including service and post-service treatment 
records.  With regard to the RO's request for treatment 
records from VA Houston dated in the 1950s, however, the RO 
received an unfavorable response.  The Veteran does not now 
assert that there are any other outstanding, pertinent 
records that need to be obtained in support of his claims.

The RO did not conduct medical inquiry in support of the 
Veteran's claims by obtaining a medical opinion or affording 
the Veteran a VA examination; however, such development is 
not necessary to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  As explained below, there is no 
competent evidence of record establishing that the Veteran 
experienced an event, injury or disease in service such that 
a medical professional could provide an opinion linking a 
current disability to such event, injury or disease.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding 
that a request for such an opinion would place the examining 
physician in the role of fact finder, resulting in an opinion 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

III.  Analysis of Claims

The issue before the Board is whether the Veteran is entitled 
to service connection for peripheral vestibular disorder and 
chronic bronchitis.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Peripheral Vestibular Disorder

According to the Veteran's written statements submitted 
during the course of this appeal and his hearing testimony, 
presented in July 2007 and April 2009, the Veteran began 
experiencing fainting and dizzy spells during service, while 
participating in basic training.  Allegedly, these spells 
resulted either from his service department's failure to give 
him high blood pressure medicine and testosterone shots, 
which he received regularly prior to entering service, or 
from a pre-service head injury sustained when he fell off a 
windmill.  The Veteran contends that he also sustained a head 
injury during service.  More specifically, once, when he 
fainted, he was making beds in a base hospital and fell and 
hit his head on a steel bed.  Allegedly, he then received 
treatment at the hospital for multiple problems, including a 
cut on the forehead.  The Veteran contends that these spells 
have since been diagnosed as peripheral vestibular disorder, 
which he believes was incurred in or aggravated by active 
service.

In support of his assertions, the Veteran submitted a copy of 
a document outlining information on testosterone usage.  
Therein, individuals who use testosterone for an extended 
period of time or in high doses are advised to refrain from 
suddenly stopping use on the basis that doing so will result 
in a withdrawal reaction causing, in part, tiredness and 
weakness.  The Veteran asserts that he still experiences such 
side effects from his service department's failure to provide 
him testosterone during his year on active duty.  

The Veteran's post-service medical records, including VA and 
private treatment records dated since 1963, establish that 
the Veteran has a disorder manifested by fainting and dizzy 
spells.  Medical professionals have characterized this 
disorder in many ways, but not as peripheral vestibular 
disorder.  The question is whether this disorder is related 
to the Veteran's active service.  

As previously indicated, the Veteran served on active duty 
from May 1954 to March 1955.  According to his service 
medical records, during this time period, he did not report 
or receive treatment for fainting or dizzy spells.  In fact, 
he first reported dizziness in 1963, eight years after 
service and, on that date, he indicated that he had been 
having fainting feelings for several years, which would mean 
beginning approximately 5 years after service.  Since 2002, 
medical professionals have confirmed dizziness and fainting 
spells, and intimated that these problems are due to a 
variety of medical conditions, including cardiac in nature, 
but have not linked them to the Veteran's active service, 
including any failure to provide the Veteran high blood 
pressure medication or testosterone injections.

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, neither the contemporaneous medical evidence, nor the 
contemporaneous lay evidence substantiates the Veteran's 
recent assertions that a disorder manifested by fainting and 
dizzy spells is related to his active service.  This evidence 
shows that this disorder manifested, at the earliest, five 
years after service.  

In light of the foregoing the Board finds that a disorder 
manifested by fainting and dizzy spells is not related to the 
Veteran's active service.  Based on this finding, the Board 
concludes that such disorder was not incurred in or 
aggravated by service.  A preponderance of the evidence is 
against this claim.  The benefit-of-the-doubt rule is thus 
not for application.  

B.  Chronic Bronchitis

According to written statements the Veteran submitted during 
the course of this appeal and his July 2007 hearing 
testimony, he initially manifested bronchitis during active 
service, at which time medical professionals issued him an 
inhaler.  According to his April 2009 hearing testimony, he 
did not have bronchitis in service, but rather, prior thereto 
and, during service, it worsened in severity.  Allegedly, 
since service, the Veteran has continued to receive 
treatment, including an inhaler, for chronic bronchitis.

The veteran's post-service medical records, including VA and 
private treatment records dated since 1973, establish that 
the Veteran has chronic bronchitis.  The question is thus 
whether this disorder is related to the Veteran's active 
service.  

According to pertinent medical records, prior to and during 
service from May 1954 to March 1955, the Veteran did not 
receive treatment for bronchitis.  Rather, a VA examiner 
first diagnosed this condition during a VA examination 
conducted in November 1973, 18 years after service.  Since 
then, the Veteran has occasionally received treatment for the 
condition, now considered chronic, but no medical 
professional has linked it to the Veteran's active service.

Again, to prevail in a claim for service connection, a 
claimant must submit competent evidence establishing that he 
has a current disability resulting from service.  In this 
case, the contemporaneous medical evidence does not 
substantiate the Veteran's initial assertions that his 
bronchitis is related to his active service.  Therefore, his 
assertions represent the only evidence of record establishing 
such a nexus.  Unfortunately, these assertions, being 
contradictory, lack probative value.  By the Veteran's own 
recent admission, he did not have bronchitis in service as 
initially alleged.  

In light of the foregoing, the Board finds that the Veteran's 
chronic bronchitis is not related to his active service.  
Based on this finding, the Board concludes that such disorder 
was not incurred in or aggravated by service.  A 
preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for claw foot (pes cavus) 
(claimed as foot problems) is reopened and, to this extent 
only, granted.  

Service connection for peripheral vestibular disorder 
(claimed as fainting/dizzy spells) is denied.

Service connection for chronic bronchitis is denied.


REMAND

The Veteran claims entitlement to service connection for claw 
foot, edema, osteoarthritis and headaches.  Additional action 
is necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a 
cla
ima
nt 
a
medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
exa
min
ati
ons 
in
support of the claims being remanded are necessary.  

On enlistment examination conducted in May 1954, an examiner 
not
ed 
tha
t 
the
Veteran had second degree pes planus, which was not 
dis
abl
ing
.  
App
rox
ima
tel
y
twenty days later, the Veteran began having problems with his 
fee
t 
and 
sou
ght
treatment therefor.  An orthopedist noted that the Veteran 
had 
pos
t-
pol
io
deformities of the feet characterized as moderate pes cavus 
bil
ate
ral
ly, 
whi
ch
necessitated a possible change in his profile.  The next 
mon
th, 
in 
Jun
e 
195
4, 
ano
the
r
medical professional characterized the Veteran's pes cavus as 
mar
ked 
and 
rei
ter
ate
d
the need for the Veteran to be given a lowered profile.  By 
Dec
emb
er 
195
4, 
med
ica
l
professionals were questioning whether the Veteran's feet 
pro
ble
ms 
wer
e 
too
limiting such that they interfered with his training as a 
med
ica
l 
aid
man 
or 
cor
psm
an.
Later that month and in January 1955, medical professionals 
not
ed 
inc
rea
sin
g 
foo
t
trouble and recommended the Veteran's discharge based on his 
bil
ate
ral 
foo
t
disabilities.  On discharge examination conducted in December 
195
4, 
the 
Vet
era
n
reported foot trouble since childhood and medical 
pro
fes
sio
nal
s 
not
ed 
con
gen
ita
l
talipes cavus. To date, VA has not obtained a medical opinion 
dis
cus
sin
g 
whe
the
r
the Veteran's pre-service bilateral foot disability increased 
in 
dis
abi
lit
y 
(be
cam
e
aggravated) during service.  VA also has not obtained medical 
opi
nio
ns 
dis
cus
sin
g
whether the Veteran's edema, osteoarthritis and headaches, 
all 
cla
ime
d 
to 
hav
e
developed in conjunction with the worsening of the bilateral 
foo
t 
dis
abi
lit
ies
, 
are
related to the worsening. 

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination by a podiatrist in support 
of the claims being remanded.  Forward 
the claims file to the examiner for 
review of all pertinent documents 
therein, including the Veteran's lay 
statements, and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) record in detail the Veteran's 
pre-service medical and accident 
history and his assertions regarding 
in-service aggravation of a 
bilateral foot disability;

b) diagnose all foot disabilities 
shown to exist; 

c) identify any foot disability that 
represents a congenital defect; 

d) for each foot disability not 
shown to represent a congenital 
defect, offer an opinion as to 
whether it is at least as likely as 
not related to the Veteran's active 
service; 

e) for each foot disability shown to 
represent a congenital defect, offer 
an opinion as to whether it 
preexisted service and increased in 
disability therein; 

f) also offer an opinion as to 
whether the Veteran has additional 
disability affecting any part of his 
body due to disease or injury 
superimposed upon the congenital 
defect; 

g) offer an opinion as to whether 
the Veteran has edema, 
osteoarthritis of any joint, and 
headaches that are proximately due 
to or the result of any worsening in 
a preexisting bilateral foot 
disorder; 

h) offer an opinion as to whether 
any bilateral foot disability 
aggravates the Veteran's edema, 
osteoarthritis of any joint, and/or 
headaches;  

i) provide detailed rationale, with 
specific references to the record, 
for the opinions provided; and 

j) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the remanded claims.  If 
any benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


